Exhibit AVIS BUDGET CAR RENTAL, LLC and AVIS BUDGET FINANCE, INC., as Issuers, The GUARANTORS from time to time parties hereto and THE BANK OF NOVA SCOTIA TRUST COMPANY OF NEW YORK as Trustee INDENTURE DATED as of MARCH 10, 2010 95/8% SENIOR NOTES DUE 2018 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 101.Definitions 1 Section 102.Other Definitions 35 Section 103.Rules of Construction 36 Section 104.Incorporation by Reference of TIA 37 Section 105.Conflict with TIA 37 Section 106.Compliance Certificates and Opinions 37 Section 107.Form of Documents Delivered to Trustee 38 Section 108.Acts of Noteholders; Record Dates 38 Section 109.Notices, etc., to Trustee and Company 41 Section 110.Notices to Holders; Waiver 41 Section 111.Effect of Headings and Table of Contents 42 Section 112.Successors and Assigns 42 Section 113.Separability Clause 42 Section 114.Benefits of Indenture 42 Section 115.GOVERNING LAW 42 Section 116.Legal Holidays 42 Section 117.No Personal Liability of Directors, Officers, Employees, Incorporators, Equity Holders, Members and Stockholders 42 Section 118.Exhibits and Schedules 43 Section 119.Counterparts 43 ARTICLE II NOTE FORMS Section 201.Forms Generally 43 Section 202.Form of Trustee’s Certificate of Authentication 44 Section 203.Restrictive and Global Note Legends 46 ARTICLE III THE NOTES Section 301.Title and Terms 48 Section 302.Denominations 49 Section 303.Execution, Authentication and Delivery and Dating 49 Section 304.Temporary Notes 50 Section 305.Note Registrar and Paying Agent 50 Section 306.Mutilated, Destroyed, Lost and Stolen Notes 51 Section 307.Payment of Interest Rights Preserved 52 Section 308.Persons Deemed Owners 53 Section 309.Cancellation 53 Section 310.Computation of Interest 53 Section 311.CUSIP Numbers, Etc. 53 Section 312.Book-Entry Provisions for Global Notes 54 Section 313.Special Transfer Provisions 55 Section 314.Payment of Additional Interest 58 ARTICLE IV COVENANTS Section 401.Payment of Principal, Premium and Interest 59 Section 402.Maintenance of Office or Agency 59 Section 403.Money for Payments to Be Held in Trust 59 Section 404.[Reserved] 60 Section 405.Reports 60 Section 406.Statement as to Default 61 Section 407.Limitation on Indebtedness 61 Section 408.[Reserved] 65 Section 409.Limitation on Restricted Payments 65 Section 410.Limitation on Restrictions on Distributions from Restricted Subsidiaries 68 Section 411.Limitation on Sales of Assets and Subsidiary Stock 70 Section 412.Limitation on Transactions with Affiliates 73 Section 413.Limitation on Liens 74 Section 414.Future Subsidiary Guarantors 75 Section 415.Purchase of Notes Upon a Change in Control 75 ARTICLE V SUCCESSORS Section 501.When the Company May Merge, Etc. 76 Section 502.Successor Company Substituted 78 ARTICLE VI REMEDIES Section 601.Events of Default 78 Section 602.Acceleration of Maturity; Rescission and Annulment 80 Section 603.Other Remedies; Collection Suit by Trustee 81 Section 604.Trustee May File Proofs of Claim 81 Section 605.Trustee May Enforce Claims Without Possession of Notes 81 Section 606.Application of Money Collected 81 Section 607.Limitation on Suits 82 Section 608.Unconditional Right of Holders to Receive Principal and Interest 82 Section 609.Restoration of Rights and Remedies 82 Section 610.Rights and Remedies Cumulative 82 Section 611.Delay or Omission Not Waiver 83 Section 612.Control by Holders 83 Section 613.Waiver of Past Defaults 83 Section 614.Undertaking for Costs 84 Section 615.Waiver of Stay, Extension or Usury Laws 84 ARTICLE VII THE TRUSTEE Section 701.Certain Duties and Responsibilities 84 Section 702.Notice of Defaults 85 Section 703.Certain Rights of Trustee 85 Section 704.Not Responsible for Recitals or Issuance of Notes 86 Section 705.May Hold Notes 86 Section 706.Money Held in Trust 87 Section 707.Compensation and Reimbursement 87 Section 708.Conflicting Interests 87 Section 709.Corporate Trustee Required; Eligibility 87 Section 710.Resignation and Removal; Appointment of Successor 88 Section 711.Acceptance of Appointment by Successor 89 Section 712.Merger, Conversion, Consolidation or Succession to Business 89 Section 713.Preferential Collection of Claims Against the Company 89 Section 714.Appointment of Authenticating Agent 89 ARTICLE VIII HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND THE COMPANY Section 801.The Company to Furnish Trustee Names and Addresses of Holders 90 Section 802.Preservation of Information; Communications to Holders 90 Section 803.Reports by Trustee 90 ARTICLE IX AMENDMENT, SUPPLEMENT OR WAIVER Section 901.Without Consent of Holders 91 Section 902.With Consent of Holders 92 Section 903.Execution of Amendments, Supplements or Waivers 93 Section 904.Revocation and Effect of Consents 93 Section 905.Conformity with TIA 93 Section 906.Notation on or Exchange of Notes 93 ARTICLE X REDEMPTION OF NOTES Section 1001.Right of Redemption 94 Section 1002.Applicability of Article 95 Section 1003.Election to Redeem; Notice to Trustee 95 Section 1004.Selection by Trustee of Notes to Be Redeemed 95 Section 1005.Notice of Redemption 96 Section 1006.Deposit of Redemption Price 97 Section 1007.Notes Payable on Redemption Date 97 Section 1008.Notes Redeemed in Part 97 ARTICLE XI SATISFACTION AND DISCHARGE Section 1101.Satisfaction and Discharge of Indenture 98 Section 1102.Application of Trust Money 99 ARTICLE XII DEFEASANCE OR COVENANT DEFEASANCE Section 1201.The Company’s Option to Effect Defeasance or Covenant Defeasance 99 Section 1202.Defeasance and Discharge 99 Section 1203.Covenant Defeasance 100 Section 1204.Conditions to Defeasance or Covenant Defeasance 100 Section 1205.Deposited Money and U.S. Government Obligations to Be Held in Trust; Other Miscellaneous Provisions 102 Section 1206.Reinstatement 102 Section 1207.Repayment to the Company 102 ARTICLE XIII GUARANTEES Section 1301.Guarantees Generally 103 Section 1302.Continuing Guarantees 104 Section 1303.Release of Guarantees 105 Section 1304.[Reserved] 105 Section 1305.Waiver of Subrogation 105 Section 1306.Notation Not Required 106 Section 1307.Successors and Assigns of Guarantors 106 Section 1308.Execution and Delivery of Guarantees 106 Section 1309.Notices 106 Exhibit A Form of Initial Note Exhibit B Form of Exchange Note Exhibit C Form of Certificate of Beneficial Ownership Exhibit D Form of Regulation S Certificate Exhibit E Form of Supplemental Indenture in Respect of Subsidiary Guarantees Exhibit F Form of Certificate from Acquiring Institutional Accredited Investors Exhibit G List of Agreements Named in Section 412(b)(iv) Certain Sections of this Indenture relating to Sections 310 through 318 inclusive of the Trust Indenture Act of 1939: Trust Indenture Act Section Indenture Section § 310(a)(1) 709 (a)(2) 709 (a)(3) Not Applicable (a)(4) Not Applicable (b) 708 § 311(a) 713 (b) 713 § 312(a) 801, 802 (b) 802 (c) 802 § 313(a) 803 (b) 803 (c) 803 (d) 803 § 314(a) 405 (a)(4) 106, 406 (b) Not Applicable (c)(1) 106 (c)(2) 106 (c)(3) Not Applicable (d) Not Applicable (e) 106 § 315(a) 701 (b) 702, 803 (c) 701 (d) 701 (d)(1) 701 (d)(2) 701 (d)(3) 612, 701 (e) 614 § 316(a) 612, 613 (a)(1)(A) 602, 612 (a)(1)(B) 613 (a)(2) Not Applicable (b) 608 (c) 108 § 317(a)(1) 603 (a)(2) 604 (b) 403 § 318(a) 105 This cross-reference table shall not for any purpose be deemed to be part of this Indenture. INDENTURE, dated as of March 10, 2010 (as amended, supplemented or otherwise modified from time to time, this “Indenture”), among Avis Budget Car Rental, LLC, a limited liability company organized under the laws of the state of Delaware (the “Company”), and Avis Budget Finance, Inc., a corporation organized under the laws of the State of Delaware (together with the Company, “the Issuers”), the guarantors from time to time parties hereto (the “Guarantors”) and The Bank of Nova Scotia Trust Company of New York, as trustee (the “Trustee”). RECITALS OF THE ISSUERS The Issuers have duly authorized the execution and delivery of this Indenture to provide for the issuance of the Notes. All things necessary to make the Original Notes, when executed and delivered by the Issuers and authenticated and delivered by the Trustee hereunder and duly issued by the Issuers, the valid several obligations of the Issuers, and to make this Indenture a valid agreement of the Issuers in accordance with the terms of the Original Notes and this Indenture, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Notes by the Holders thereof, it is mutually agreed, for the benefit of all Holders of the Notes, as follows: ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 101.Definitions. “95/8% Notes” means the Issuers’ 95/8% Senior Notes due 2018. “Acquired Indebtedness” means Indebtedness of a Person (i) existing at the time such Person becomes a Subsidiary or (ii) assumed in connection with the acquisition of assets from such Person, in each case other than Indebtedness Incurred in connection with, or in contemplation of, such Person becoming a Subsidiary or such acquisition.Acquired Indebtedness shall be deemed to be Incurred on the date of the related acquisition of assets from any Person or the date the acquired Person becomes a Subsidiary. “Additional Assets” means (i) any property or assets that replace the property or assets that are the subject of an Asset Disposition; (ii) any property or assets (other than Indebtedness and Capital Stock) used or to be used by the Company or a Restricted Subsidiary or otherwise useful in a Related Business (including any capital expenditures on any property or assets already so used); (iii) the Capital Stock of a Person that is engaged in a Related Business and becomes a Restricted Subsidiary as a result of the acquisition of such Capital Stock by the Company or another Restricted Subsidiary; or (iv) Capital Stock of any Person that at such time is a Restricted Subsidiary acquired from a third party. 1 “Additional Notes” means any notes issued under this Indenture in addition to the Original Notes (other than any Notes issued pursuant to Section 304, 305, 306, 312(c), 312(d) or 1008). “Affiliate” of any specified Person means any other Person, directly or indirectly, controlling or controlled by or under direct or indirect common control with such specified Person.For the purposes of this definition, “control” when used with respect to any Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Asset Disposition” means any sale, lease (other than an operating lease entered into in the ordinary course of business), transfer or other disposition of shares of Capital Stock of a Restricted Subsidiary (other than directors’ qualifying shares, or (in the case of a Foreign Subsidiary) to the extent required by applicable law), property or other assets (each referred to for the purposes of this definition as a “disposition”) by the Company or any of its Restricted Subsidiaries (including any disposition by means of a merger, consolidation or similar transaction), other than (i) a disposition to the Company or a Restricted Subsidiary, (ii) a sale or other disposition in the ordinary course of business, (iii) the sale or discount (with or without recourse, and on customary or commercially reasonable terms) of accounts receivable or notes receivable arising in the ordinary course of business, or the conversion or exchange of accounts receivable for notes receivable, (iv) any Restricted Payment Transaction, (v) a disposition that is governed by Article V, (vi) any Financing Disposition, (vii) any “fee in lieu” or other disposition of assets to any governmental authority or agency that continue in use by the Company or any Restricted Subsidiary, so long as the Company or any Restricted Subsidiary may obtain title to such assets upon reasonable notice by paying a nominal fee, (viii) any exchange of property pursuant to or intended to qualify under Section 1031 (or any successor section) of the Code, or any exchange of equipment to be leased, rented or otherwise used in a Related Business, (ix) any financing transaction with respect to property built or acquired by the Company or any Restricted Subsidiary after the Issue Date, including without limitation any sale/leaseback transaction or asset securitization, (x) any disposition arising from foreclosure, condemnation or similar action with respect to any property or other assets, or exercise of termination rights under any lease, license, concession or other agreement, (xi) any disposition of Capital Stock, Indebtedness or other securities of an Unrestricted Subsidiary, (xii) a disposition of Capital Stock of a Restricted Subsidiary pursuant to an agreement or other obligation with or to a Person (other than the Company or a Restricted Subsidiary) from whom such Restricted Subsidiary was acquired, or from whom such Restricted Subsidiary acquired its business and assets (having been newly formed in connection with such acquisition), entered into in connection with such acquisition, (xiii) a disposition of not more than 5% of the outstanding Capital Stock of a Foreign Subsidiary that has been approved by the Board of Directors, (xiv) any disposition or series of related dispositions for aggregate consideration not to exceed $50.0 million, (xv)the creation of a Permitted Lien and dispositions in connection with Permitted Liens, (xvi)dispositions of Investments or receivables, in each case in connection with the compromise, settlement or collection thereof in the ordinary course of business or in bankruptcy or similar proceedings, (xvii)the unwinding of any Hedging Obligation, or (xviii)the licensing of any intellectual property. 2 “Authenticating Agent” means any Person authorized by the Trustee pursuant to Section 714 to act on behalf of the Trustee to authenticate the Notes. “Average Book Value” means, for any period, the amount equal to (x) the sum of the respective book values of Rental Vehicles of the Company and its Restricted Subsidiaries as of the end of each of the most recent thirteen fiscal months of the Company that have ended at or prior to the end of such period, divided by (y) “Average Interest Rate” means, for any period, the amount equal to (x) the total interest expense of the Company and its Restricted Subsidiaries for such period (excluding any interest expense on any Indebtedness of any Special Purpose Subsidiary that is a Restricted Subsidiary directly or indirectly Incurred to finance or refinance the acquisition of, or secured by, Rental Vehicles and/or related rights and/or assets), divided by (y) the Average Principal Amount of Indebtedness of the Company and its Restricted Subsidiaries for such period (excluding any Indebtedness of any Special Purpose Subsidiary that is a Restricted Subsidiary directly or indirectly Incurred to finance or refinance the acquisition of, or secured by, Rental Vehicles and/or related rights and/or assets). “Average Principal Amount” means, for any period, the amount equal to (x) the sum of the respective aggregate outstanding principal amounts of the applicable Indebtedness as of the end of each of the most recent thirteen fiscal months of the Company that have ended at or prior to the end of such period, divided by (y) 13. “Bank Indebtedness” means any and all amounts, whether outstanding on the Issue Date or thereafter incurred, payable under or in respect of any Credit Facility, including without limitation principal, premium (if any), interest (including interest accruing on or after the filing of any petition in bankruptcy or for reorganization relating to the Company or any Restricted Subsidiary whether or not a claim for post-filing interest is allowed in such proceedings), fees, charges, expenses, reimbursement obligations, guarantees, other monetary obligations of any nature and all other amounts payable thereunder or in respect thereof. “Board of Directors” means, for any Person, the board of directors or other governing body of such Person or, if such Person is owned or managed by a single entity, the board of directors or other governing body of such entity, or, in either case, any committee thereof duly authorized to act on behalf of such board or governing body.Unless otherwise provided, “Board of Directors” means the Board of Directors of the Company. “Business Day” means a day other than a Saturday, Sunday or other day on which commercial banking institutions are authorized or required by law to close in New York City (or any other city in which a Paying Agent maintains its office). “Canadian Securitization Entity” means WTH Funding Limited Partnership, an Ontario limited partnership, any other special purpose entity formed for the purpose of engaging in vehicle financing in Canada including, without limitation, any other partnership formed from time to time and each of the special purpose entities that may be partners in WTH Funding Limited Partnership or in any other such partnerships, and any successor of the foregoing. 3 “Capital Stock” of any Person means any and all shares of, rights to purchase, warrants or options for, or other equivalents of or interests in (however designated) equity of such Person, including any Preferred Stock, but excluding any debt securities convertible into such equity. “Capitalized Lease Obligation” means an obligation that is required to be classified and accounted for as a capitalized lease for financial reporting purposes in accordance with GAAP.The Stated Maturity of any Capitalized Lease Obligation shall be the date of the last payment of rent or any other amount due under the related lease. “Cash Equivalents” means any of the following: (a) securities issued or fully guaranteed or insured by the United States of America or any agency or instrumentality thereof, (b) marketable general obligations issued by any state of the United States of America or any political subdivision of any such state or any public instrumentality thereof having a credit rating of “A” or better at the time of acquisition from either S&P or Moody’s, (c)time deposits, certificates of deposit or bankers’ acceptances of (i) any lender under the Senior Credit Facilities or any affiliate thereof or (ii) any commercial bank having capital and surplus in excess of $500,000,000 and the commercial paper of the holding company of which is rated at least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s (or if at such time neither is issuing ratings, then a comparable rating of another nationally recognized rating agency), (d) money market instruments, commercial paper or other short-term obligations rated at least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s (or if at such time neither is issuing ratings, then a comparable rating of another nationally recognized rating agency), (e) investments in money market funds subject to the risk limiting conditions of Rule 2a-7 or any successor rule of the SEC under the Investment Company Act of 1940, as amended and (f) investments similar to any of the foregoing denominated in foreign currencies approved by the Board of
